internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-103061-99 date date in re distributing controlled business a business b m n financial advisor date a date b a b c d e dear this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated april and date the material submitted for consideration is summarized below distributing is the common parent of an affiliated_group_of_corporations that files a consolidated_return for federal_income_tax purposes distributing has a single class of stock outstanding which is widely held and traded on the m distributing is engaged directly and indirectly through subsidiaries in business a and business b distributing has submitted data indicating that business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the assets and liabilities of business b were transferred from distributing to controlled in date a in connection with this transfer distributing and controlled entered into certain agreements that provide distributing and controlled equal access to certain intellectual_property rights for use in their respective businesses the agreements the agreements cross-license the commonly-used intellectual_property between distributing and controlled the cross-licensing arrangement provides the non-owner with a perpetual non-exclusive royalty-free worldwide license to use the owner’s intellectual_property provided that such use is limited to the non-owner’s business the agreements also provide that with respect to certain intellectual_property developed by distributing or controlled during the 3-year transition_period following the ipo described below the non-owner also will be granted a perpetual non- exclusive royalty-free worldwide license to use such property as limited to the non- owner’s business on date b controlled and distributing completed an initial_public_offering the ipo of controlled pursuant to a combined primary and secondary offering upon completion of the ipo distributing owned and continues to own as of the date hereof approximately a percent of the outstanding_stock of controlled accordingly distributing continues to own an amount of stock of controlled constituting control within the meaning of sec_368 of the internal_revenue_code following the ipo the remainder of the stock of controlled is widely held and publicly traded on the n the outstanding capital stock of controlled consists of b common shares management and the board_of directors of distributing have determined that it is in the best interests of distributing to focus on business a its core business and accordingly to spin-off controlled’s business b to distributing’s shareholders the transfer of business b to controlled in date a achieved some separation between distributing’s core business and business b however the taxpayers have provided sufficient documentation that management systemic and other problems continue to exist because controlled continues to be controlled by distributing for example distributing as an a percent shareholder of controlled currently has the ability to elect all of controlled’s board_of directors four of the seven current directors of controlled are also officers of distributing after the distribution of controlled stock none of distributing’s officers or directors will serve as officers or directors of controlled the separation will allow controlled’s management to make decisions based on factors relevant to controlled’s success without having to seek the approval of distributing’s management having determined that the business_purpose described above can best be achieved through a distribution of the stock of controlled the distribution management and the board_of directors of distributing have been advised by financial advisor that given the size of distributing’s current position in controlled and the relatively small public float of controlled’s common_stock a distribution of distributing’s existing a percent interest in controlled would significantly disrupt the market for shares of controlled stock to the detriment of all controlled shareholders based on this advice distributing believes that prior to the distribution it must make additional public sales of shares of controlled stock to increase controlled’s public float reducing the amount of controlled stock that would be distributed in a split-off transaction either by public or private offerings also would reduce the risk that shareholders of distributing would not tender for all of the controlled stock held by distributing and it may reduce the price at which the exchange ratio must be set to encourage a complete split-off in order to allow distributing to sell additional shares of controlled stock while continuing to own an amount of stock of controlled constituting control within the meaning of sec_368 controlled is filing a proxy statement with the securities_and_exchange_commission seeking amendments to its certificate of incorporation that will among other things create two classes of common_stock i class a common_stock entitling the holders thereof to elect up to c percent of controlled’s board_of directors the class a stock and ii class b common_stock entitling the holders thereof to elect the remaining d percent or more of controlled’s board_of directors the class b stock the class a stock and class b stock will have identical rights in all other matters submitted to a vote of shareholders as well as with respect to the payment of dividends and upon liquidation all of the publicly-held shares of controlled stock will be redesignated as class a stock and all of the shares of controlled stock held by distributing will be exchanged for an equal number of shares of class b stock the above steps are collectively referred to as the recapitalization the class b stock retained by distributing would be convertible on a one-for-one basis into class a stock at any time prior to the distribution in connection with a secondary sale distributing will convert an appropriate number of class b stock into class a stock and immediately sell the class a stock as a result of the distribution the value of distributing options held by employees and other individuals will be reduced by the relative value of the controlled stock distributed in the distribution the taxpayer has demonstrated that for several reasons distributing might not be able to adjust for the decrease in the value of its options solely by changing the terms of the distributing options thus distributing might decide to mitigate this decline in value by retaining shares of controlled stock and providing distributing option holders either with direct rights in such retained shares or rights to receive a cash amount distributing would arrange to obtain controlled class a stock for this purpose the total number of retained shares of controlled class a stock would be less than e percent of the total outstanding shares of controlled stock at the time of the distribution the taxpayer has represented that the retention of the controlled stock will satisfy all of the requirements of appendix b of revproc_96_30 1996_1_cb_696 following the recapitalization and for the business_purpose discussed above distributing proposes to distribute all of the controlled class b stock to its shareholders through a an exchange of controlled class b stock for distributing stock split-off b a pro_rata distribution of controlled class b stock on distributing stock spin-off or c some combination of a and b the means finally selected will depend on market conditions at the relevant time the taxpayers have made the following representations concerning the proposed transaction a b c if the distribution is completed as a split-off the fair_market_value of the controlled class b stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations d e f g h i j and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the controlled class b stock is carried out to address significant fit and focus issues under the current structure the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than payables and receivables arising in the ordinary course of business immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled will be included in income immediately before the distribution see sec_1_1502-19 k l m n payments made in all continuing transactions between distributing and controlled other than those transactions contemplated by the agreements will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled to the best of the knowledge of distributing’s management no person who is not a qualified u_s_person under sec_1_367_e_-1t of the temporary income_tax regulations owns directly indirectly or constructively under sec_1_367_e_-1t c percent or more of the distributing stock with respect to which the distribution will be made o distributing will comply with the reporting requirements of sec_1_367_e_-1t c based on the information submitted and representations made it is held as follows no gain_or_loss will be recognized by distributing upon the distribution of the controlled class b stock to its shareholders sec_355 c no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing's shareholders on receipt of the controlled class b stock sec_355 if the distribution is completed only as a spin-off the aggregate basis of the controlled class b stock and the distributing stock in the hands of distributing's shareholders after the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 if the distribution is completed only as a split-off the basis of the controlled class b stock in the hands of distributing's shareholders will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 if controlled class b stock is received by distributing shareholders in both a spin-off and a split-off the basis of the controlled class b stock received in the split-off will equal the basis of the distributing stock surrendered therefor and the basis of the controlled class b stock received in the spin-off will equal the shareholder’s remaining basis in the shareholder’s distributing stock held immediately before the spin-off allocated between the shares of distributing stock and controlled class b stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of controlled class b stock received by a distributing shareholder in a spin-off will include the holding_period of the distributing stock on which the spin-off is made provided the distributing stock is held as a capital_asset on the date of the spin-off sec_1223 the holding_period of the controlled class b stock received by a distributing shareholder in a split-off will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the split-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 pursuant to the temporary regulations currently in effect under sec_367 if distributing does not distribute controlled stock to its shareholders having a value of more than percent of the total value of the total outstanding controlled class a common_stock and controlled class b common_stock then distributing will recognize gain as computed in sec_1_367_e_-1t b to the extent that the distribution is made to persons who are not qualified u s persons as defined in sec_1_367_e_-1t b i the retention by distributing of up to e percent of controlled’s class a stock as described above will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 temporary or final regulations pertaining to one or more issues addressed in this ruling letter have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of the temporary or final regulations or a notice with respect to their future issuance see sec_12 revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances we express no opinion about the federal_income_tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion regarding the tax treatment of the recapitalization in addition no rulings were requested and no opinion is expressed concerning the tax treatment of the transfers between distributing and controlled of the perpetual non-exclusive royalty-free worldwide licenses for_the_use_of intellectual_property as described above this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office the taxpayer will receive a copy of this letter sincerely assistant chief_counsel corporate by ______________________________ filiz a serbes assistant to the chief branch
